Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed April 7, 2022 has been entered.  Claims 7, 17, and 27 have been cancelled by the applicant. Claims 1-6, 8-16, 18-26, and 28-30 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

4.	Claims 1-6, 8-16, 18-26, and 28-30 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-6 and 8-10), a machine (claims 21-26 and 28-30), and a manufacture (claims 11-16 and 18-20); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
generating a dynamic underwriting model based, at least in part, upon the plurality of underwriting models; 
wherein generating a dynamic underwriting model includes mapping one or more information inquiries within each of the plurality of underwriting models to one or more information inquiries within the dynamic underwriting model, and wherein the mapping includes, at least in part, at least one of: 
a one-to-many mapping, whereby a first information inquiry of the one or more information inquiries is mapped to a second information inquiry of the one or more information inquiries and a third information inquiry of the one or more information inquiries, wherein the first, second, and third informational inquiries are different informational inquiries in the plurality of underwriting models, and 
a many-to-one mapping, whereby the second information inquiry of the one or more information inquiries and the third information inquiry of the one or more information inquiries is mapped to the first information inquiry of the one or more information inquiries in the plurality of underwriting models;
receiving a request for an insurance quote; 
requesting applicant information based, at least in part, upon the dynamic underwriting model, thus defining dynamic applicant information; and 
providing at least a portion of the dynamic applicant information to each of the plurality of insurance providers for the purpose of generating the insurance quote
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., insurance -- here, determining an insurance premium for insurance coverage). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a computing device). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitation:
obtaining an underwriting model from each of a plurality of insurance providers, resulting in a plurality of underwriting models.
	This limitation merely recites a process step for obtaining an underwriting model (i.e. a plurality of information inquiries) from a plurality of insurance providers. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g. a computing device) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraph 19). 
	Additionally, the following limitation described above as insignificant extra-solution activity (mere data gathering) has been reevaluated in Step 2B:
obtaining an underwriting model from each of a plurality of insurance providers, resulting in a plurality of underwriting models.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claims 11 and 21 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 11 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claim 11 and claim 1 is that claim 11 is drafted as a “computer program product” rather than as a process. Similarly, as described above regarding claim 1, claim 11 recites generic computer components (e.g. A computer program product residing on a computer readable medium having a plurality of instructions stored thereon and a processor) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 11, claim 11 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 21 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claim 21 and claim 1 is that claim 21 is drafted as a system rather than as a process. Similarly, as described above regarding claim 1, claim 21 recites generic computer components (e.g. a processor and memory) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 21, claim 21 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 2-6, 8-10, 12-16, 18-20, 22-26, and 28-30 are also rejected under 35 U.S.C. 101 for the following reasons: 
	Claims 2, 12, and 22 simply provide further definition to the insurance quote and the plurality of insurance providers recited in claims 1, 11, and 21. Simply stating that the insurance quote is a business/commercial insurance quote and that the insurance providers are business/commercial insurance providers does not provide any indication of an improvement to insurance policy quoting technology. Rather, this merely defines the type of insurance policy that may be quoted.
	Claims 3, 5, 13, 15, 23, and 25 simply provide further definition to the underwriting models recited in claims 1, 11, and 21. Simply stating that the dynamic underwriting model includes a plurality of information inquiries does not provide any indication of an improvement to insurance policy quoting technology. Rather, this merely defines the type of data that is utilized by the dynamic underwriting model.
	Claims 4, 14, and 24 simply provide further definition to the dynamic applicant information recited in claims 1, 11, and 21. Simply stating that dynamic applicant information comprises responses to a plurality of information inquiries does not provide any indication of an improvement to insurance policy quoting technology. Rather, this merely defines the type of information is included in the dynamic applicant information.
	Claims 6, 16, and 26 provide further detail regarding the process of “generating a dynamic underwriting model” as recited in claims 1, 11, and 21. These claims simply state that redundant information is removed from the plurality of underwriting models, and that the information inquiries within each of the underwriting models are mapped to the inquiries in the dynamic underwriting model. These limitations simply refine the abstract idea because they recite process steps that falls under the category of organizing human activity, as described above regarding claim 1.
	Claims 8, 9, 18, 19, 28, and 29 simply further refine the process of “receiving a request for an insurance quote” recited in claims 1, 11, and 21. Simply stating that the request is received from the user or a remote computing device does not provide any indication of an improvement to insurance policy quoting technology. Rather, this merely identifies the entity that submits the request for an insurance quote. Additionally, merely stating that the request is received from a remote computing device amounts to no more than mere instructions to apply the exception using generic computer components.
	Claim 10, 20, and 30 simply refine the abstract idea because they recite a process step that falls under the category of organizing human activity, namely determining an insurance premium for insurance coverage, as described above regarding claim 1. These claims merely state that the determined insurance quotes are received from the insurance providers. Such limitations fall under the category of fundamental economic principles/practices as described above.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

            
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-6, 8-16, 18-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dongole (U.S. Pre-Grant Publication No. 20100146414) in view of Sylvester (U.S. Pre-Grant Publication No. 20140074517).

Claim 1
	Regarding claim 1, Dongole teaches:
A computer-implemented method, executed on a computing device, comprising (See at least Paragraph 49: Describes a method for obtaining a quote for insurance coverage [See Figures 3 and 4]. The method is performed by a computing device, such as the one shown in Figure 1):
obtaining an underwriting model from each of a plurality of insurance providers, resulting in a plurality of underwriting models (See at least Paragraphs 30 and 31: In Steps 302 and 304, an administrator or other user of the quote engine may visit a plurality of carrier websites [i.e. a plurality of insurance providers]. The administrator may log a series of questions [i.e. a plurality of underwriting models] based on a determination of what pages are presented at the carrier websites and what information is requested by those pages);
generating a dynamic underwriting model based, at least in part, upon the plurality of underwriting models (See at least Paragraph 32: Based on the questions encountered in the web pages, a set of questions [i.e. a dynamic underwriting model] is developed in Step 308);
wherein generating a dynamic underwriting model includes mapping one or more information inquiries within each of the plurality of underwriting models to one or more information inquiries within the dynamic underwriting model (See at least Paragraph 32: Each question within the set of questions developed in Step 308 corresponds with a question asked on an insurance carrier website. Thus, when these questions are presented to a user, the received answers are stored to be used when interacting with the carrier web sites);
receiving a request for an insurance quote (See at least Paragraph 39: In Step 402, the quote engine receives an incoming request from a user using a web browser);
requesting applicant information based, at least in part, upon the dynamic underwriting model, thus defining dynamic applicant information (See at least Paragraph 40: In Step 404, the quote engine retrieves, from a data store, the questions that relate to the particular insurance product of interest and presents these questions to the user. In Step 406, the user provides answers to these questions and the answers are stored); and
providing at least a portion of the dynamic applicant information to each of the plurality of insurance providers for the purpose of generating the insurance quote (See at least Paragraphs 40 and 41: In Step 408, the quote engine launches each of the web browser applications associated with a different carrier website. In Step 410, each web browser application connects to its respective carrier web site and begins interacting with that web site by inputting the stored answers received from the user).

	Regarding claim 1, Dongole does not explicitly teach, but Sylvester, however, does teach:
wherein the mapping includes, at least in part, at least one of: a one-to-many mapping, whereby a first information inquiry of the one or more information inquiries is mapped to a second information inquiry of the one or more information inquiries and a third information inquiry of the one or more information inquiries (See at least Paragraphs 45 and 46: Describes a system for automatically interfacing with different proprietary insurance administration systems. For example, one insurance administration system may utilize only one key value pair, "name" [i.e., a first informational inquiry], to represent the full name of a customer. However, a different insurance administration system may utilize two key-value pairs, "first name" and "last name" [i.e. a second and third information inquiry] to represent the full name of a customer. These formats may be "mapped" together [i.e., by a one-to-many mapping] because they both represent a full name of the customer), wherein the first, second, and third informational inquiries are different informational inquiries in the plurality of underwriting models (See at least Paragraph 48: These "mappings" may be used to facilitate communication with different insurance administration systems. For example, this may allow a customer to obtain quotes from multiple insurance administration systems [i.e., the key-value pairs correspond to information inquiries included in a plurality of underwriting models of a plurality of insurance administration systems; also see Paragraphs 57 and 58]), and
a many-to-one mapping, whereby the second information inquiry of the one or more information inquiries and the third information inquiry of the one or more information inquiries is mapped to the first information inquiry of the one or more information inquiries in the plurality of underwriting models (See at least Paragraphs 45 and 46: The system may identify that different insurance administration systems utilize different formats to represent insurance data. For example, one insurance administration system may utilize two different key-value pairs, "first name" [i.e., a first informational inquiry] and "last name" [i.e., a second informational inquiry]. However, another insurance administration system may utilize only one key-value pair; name [i.e., a third informational inquiry]. These formats may be "mapped" together [i.e., by a many-to-one mapping] because they both represent a full name of the customer).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dongole and Sylvester in order to allow insurance brokers to efficiently interface with different proprietary insurance administration systems. For example, this reduces the need for an insurance broker to repetitiously enter the same insurance data into different insurance administration systems in slightly different ways order to obtain insurance quotations from different insurance carriers (Sylvester: Paragraph 5).

Claim 2
	Regarding claim 2, Dongole teaches:
wherein: the insurance quote is a business insurance quote (See at least Paragraph 21: The insurance quote may be for a variety of types of insurance products, such as commercial auto insurance);
the plurality of insurance providers is a plurality of business / commercial insurance providers (See at least Paragraph 24: The quote engine may communicate with a plurality of insurance carrier websites. The carriers may provide various types of insurance, such as commercial auto insurance [See Paragraph 21]); and
the insurance quote is a commercial insurance quote (See at least Paragraph 21: The system/method disclosed by Dongole provides insurance quotes to consumers. The quote may be for various types of insurance products, such as commercial auto insurance).

Claim 3
	Regarding claim 3, Dongole teaches:
wherein the dynamic underwriting model includes a plurality of dynamically-defined information inquiries (See at least Paragraph 32: The set of questions [i.e. the dynamic underwriting model] developed in Step 308 may include a variety of questions designed to obtain personal information from the user [e.g. How long ago was your most recent accident?]).

Claim 4
	Regarding claim 4, Dongole teaches:
wherein the dynamic applicant information includes responses to the plurality of dynamically-defined information inquiries (See at least Paragraph 40: In Step 404, the user provides answers [i.e. the dynamic applicant information] to the set of questions).

Claim 5
	Regarding claim 5, Dongole teaches:
wherein each of the plurality of underwriting models includes a plurality of information inquiries (See at least Paragraphs 30 and 31: The information extracted from the plurality of insurance carrier websites [i.e. the plurality of underwriting models] includes a plurality of questions [i.e. information inquiries] that are presented to the user).

Claim 6
	Regarding claim 6, Dongole teaches:
wherein generating a dynamic underwriting model includes: processing the plurality of underwriting models to remove redundant information inquiries defined within the plurality of underwriting models (See at least Paragraph 32: The questions from all the different carriers can be analyzed to determine a set of questions that will satisfy every insurance carrier's web site. For example, one carrier website may ask "Have you had an accident in the last 5 years?" While some other carrier website may ask if you had one in the last 3 years. Accordingly, a question that might be developed in step 308 would be "How long ago was your most recent accident?" Therefore, redundant questions are removed and a single question may be provided to the user to address multiple similar questions required by the plurality of carriers).

Claim 8
	Regarding claim 8, Dongole teaches:
wherein receiving a request for an insurance quote includes: receiving the request for the insurance quote from a user (See at least Paragraph 39: The quote engine may receive a request for an insurance quote from the user in Step 402);

Claim 9
	Regarding claim 9, Dongole teaches:
wherein receiving a request for an insurance quote includes: receiving the request for the insurance quote from a remote computing device (See at least Paragraph 39: The user submits the request via a web browser [i.e. a web browser that that is implemented on a remote device]. The consumer may communicate with the quote engine via the internet [See Paragraph 22 and Figure 2]);

Claim 10
	Regarding claim 10, Dongole teaches:
receiving the insurance quote from one or more of the plurality of insurance providers, wherein the insurance quote is based, at least in part, upon the at least a portion of the dynamic applicant information (See at least Paragraph 42: In step 414, the data controller collects the different quotes and provides them to a user through their respective interface. As a result, the user is provided with multiple insurance quotes while having to input answers to relevant questions only once. The quote is generated based on the answers provided by the user);

Claim 11
	Regarding claim 11, Dongole teaches:
A computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising (See at least Paragraph 49: Describes a system for obtaining a quote for insurance coverage [See Figures 3 and 4]. The system may comprise a processor that executes instructions stored in a computer-readable medium [See Paragraph 51]):
obtaining an underwriting model from each of a plurality of insurance providers, resulting in a plurality of underwriting models (See at least Paragraphs 30 and 31: In Steps 302 and 304, an administrator or other user of the quote engine may visit a plurality of carrier websites [i.e. a plurality of insurance providers]. The administrator may log a series of questions [i.e. a plurality of underwriting models] based on a determination of what pages are presented at the carrier websites and what information is requested by those pages);
generating a dynamic underwriting model based, at least in part, upon the plurality of underwriting models (See at least Paragraph 32: Based on the questions encountered in the web pages, a set of questions [i.e. a dynamic underwriting model] is developed in Step 308);
wherein generating a dynamic underwriting model includes mapping one or more information inquiries within each of the plurality of underwriting models to one or more information inquiries within the dynamic underwriting model (See at least Paragraph 32: Each question within the set of questions developed in Step 308 corresponds with a question asked on an insurance carrier website. Thus, when these questions are presented to a user, the received answers are stored to be used when interacting with the carrier web sites);
receiving a request for an insurance quote (See at least Paragraph 39: In Step 402, the quote engine receives an incoming request from a user using a web browser);
requesting applicant information based, at least in part, upon the dynamic underwriting model, thus defining dynamic applicant information (See at least Paragraph 40: In Step 404, the quote engine retrieves, from a data store, the questions that relate to the particular insurance product of interest and presents these questions to the user. In Step 406, the user provides answers to these questions and the answers are stored); and
providing at least a portion of the dynamic applicant information to each of the plurality of insurance providers for the purpose of generating the insurance quote (See at least Paragraphs 40 and 41: In Step 408, the quote engine launches each of the web browser applications associated with a different carrier website. In Step 410, each web browser application connects to its respective carrier web site and begins interacting with that web site by inputting the stored answers received from the user).

	Regarding claim 11, Dongole does not explicitly teach, but Sylvester, however, does teach:
wherein the mapping includes, at least in part, at least one of: a one-to-many mapping, whereby a first information inquiry of the one or more information inquiries is mapped to a second information inquiry of the one or more information inquiries and a third information inquiry of the one or more information inquiries (See at least Paragraphs 45 and 46: Describes a system for automatically interfacing with different proprietary insurance administration systems. For example, one insurance administration system may utilize only one key value pair, "name" [i.e., a first informational inquiry], to represent the full name of a customer. However, a different insurance administration system may utilize two key-value pairs, "first name" and "last name" [i.e. a second and third information inquiry] to represent the full name of a customer. These formats may be "mapped" together [i.e., by a one-to-many mapping] because they both represent a full name of the customer), wherein the first, second, and third informational inquiries are different informational inquiries in the plurality of underwriting models (See at least Paragraph 48: These "mappings" may be used to facilitate communication with different insurance administration systems. For example, this may allow a customer to obtain quotes from multiple insurance administration systems [i.e., the key-value pairs correspond to information inquiries included in a plurality of underwriting models of a plurality of insurance administration systems; also see Paragraphs 57 and 58]), and
a many-to-one mapping, whereby the second information inquiry of the one or more information inquiries and the third information inquiry of the one or more information inquiries is mapped to the first information inquiry of the one or more information inquiries in the plurality of underwriting models (See at least Paragraphs 45 and 46: The system may identify that different insurance administration systems utilize different formats to represent insurance data. For example, one insurance administration system may utilize two different key-value pairs, "first name" [i.e., a first informational inquiry] and "last name" [i.e., a second informational inquiry]. However, another insurance administration system may utilize only one key-value pair; name [i.e., a third informational inquiry]. These formats may be "mapped" together [i.e., by a many-to-one mapping] because they both represent a full name of the customer).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dongole and Sylvester in order to allow insurance brokers to efficiently interface with different proprietary insurance administration systems. For example, this reduces the need for an insurance broker to repetitiously enter the same insurance data into different insurance administration systems in slightly different ways order to obtain insurance quotations from different insurance carriers (Sylvester: Paragraph 5).

Claim 12
	Regarding claim 12, this claim is rejected for the same reasons as described above regarding claim 2.

Claim 13
	Regarding claim 13, this claim is rejected for the same reasons as described above regarding claim 3.

Claim 14
	Regarding claim 14, this claim is rejected for the same reasons as described above regarding claim 4.

Claim 15
	Regarding claim 15, this claim is rejected for the same reasons as described above regarding claim 5.

Claim 16
	Regarding claim 16, this claim is rejected for the same reasons as described above regarding claim 6.

Claim 18
	Regarding claim 18, this claim is rejected for the same reasons as described above regarding claim 8.

Claim 19
	Regarding claim 19, this claim is rejected for the same reasons as described above regarding claim 9.

Claim 20
	Regarding claim 20, this claim is rejected for the same reasons as described above regarding claim 10.

Claim 21
	Regarding claim 21, Dongole teaches:
A computing system including a processor and memory configured to perform operations comprising (See at least Paragraph 49: Describes a system for obtaining a quote for insurance coverage [See Figures 3 and 4]. The system may comprise a processor that executes instructions stored in a memory [See Paragraph 51]):
obtaining an underwriting model from each of a plurality of insurance providers, resulting in a plurality of underwriting models (See at least Paragraphs 30 and 31: In Steps 302 and 304, an administrator or other user of the quote engine may visit a plurality of carrier websites [i.e. a plurality of insurance providers]. The administrator may log a series of questions [i.e. a plurality of underwriting models] based on a determination of what pages are presented at the carrier websites and what information is requested by those pages);
generating a dynamic underwriting model based, at least in part, upon the plurality of underwriting models (See at least Paragraph 32: Based on the questions encountered in the web pages, a set of questions [i.e. a dynamic underwriting model] is developed in Step 308);
wherein generating a dynamic underwriting model includes mapping one or more information inquiries within each of the plurality of underwriting models to one or more information inquiries within the dynamic underwriting model (See at least Paragraph 32: Each question within the set of questions developed in Step 308 corresponds with a question asked on an insurance carrier website. Thus, when these questions are presented to a user, the received answers are stored to be used when interacting with the carrier web sites);
receiving a request for an insurance quote (See at least Paragraph 39: In Step 402, the quote engine receives an incoming request from a user using a web browser);
requesting applicant information based, at least in part, upon the dynamic underwriting model, thus defining dynamic applicant information (See at least Paragraph 40: In Step 404, the quote engine retrieves, from a data store, the questions that relate to the particular insurance product of interest and presents these questions to the user. In Step 406, the user provides answers to these questions and the answers are stored); and
providing at least a portion of the dynamic applicant information to each of the plurality of insurance providers for the purpose of generating the insurance quote (See at least Paragraphs 40 and 41: In Step 408, the quote engine launches each of the web browser applications associated with a different carrier website. In Step 410, each web browser application connects to its respective carrier web site and begins interacting with that web site by inputting the stored answers received from the user).

	Regarding claim 21, Dongole does not explicitly teach, but Sylvester, however, does teach:
wherein the mapping includes, at least in part, at least one of: a one-to-many mapping, whereby a first information inquiry of the one or more information inquiries is mapped to a second information inquiry of the one or more information inquiries and a third information inquiry of the one or more information inquiries (See at least Paragraphs 45 and 46: Describes a system for automatically interfacing with different proprietary insurance administration systems. For example, one insurance administration system may utilize only one key value pair, "name" [i.e., a first informational inquiry], to represent the full name of a customer. However, a different insurance administration system may utilize two key-value pairs, "first name" and "last name" [i.e. a second and third information inquiry] to represent the full name of a customer. These formats may be "mapped" together [i.e., by a one-to-many mapping] because they both represent a full name of the customer), wherein the first, second, and third informational inquiries are different informational inquiries in the plurality of underwriting models (See at least Paragraph 48: These "mappings" may be used to facilitate communication with different insurance administration systems. For example, this may allow a customer to obtain quotes from multiple insurance administration systems [i.e., the key-value pairs correspond to information inquiries included in a plurality of underwriting models of a plurality of insurance administration systems; also see Paragraphs 57 and 58]), and
a many-to-one mapping, whereby the second information inquiry of the one or more information inquiries and the third information inquiry of the one or more information inquiries is mapped to the first information inquiry of the one or more information inquiries in the plurality of underwriting models (See at least Paragraphs 45 and 46: The system may identify that different insurance administration systems utilize different formats to represent insurance data. For example, one insurance administration system may utilize two different key-value pairs, "first name" [i.e., a first informational inquiry] and "last name" [i.e., a second informational inquiry]. However, another insurance administration system may utilize only one key-value pair; name [i.e., a third informational inquiry]. These formats may be "mapped" together [i.e., by a many-to-one mapping] because they both represent a full name of the customer).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dongole and Sylvester in order to allow insurance brokers to efficiently interface with different proprietary insurance administration systems. For example, this reduces the need for an insurance broker to repetitiously enter the same insurance data into different insurance administration systems in slightly different ways order to obtain insurance quotations from different insurance carriers (Sylvester: Paragraph 5).

Claim 22
	Regarding claim 22, this claim is rejected for the same reasons as described above regarding claim 2.

Claim 23
	Regarding claim 23, this claim is rejected for the same reasons as described above regarding claim 3.

Claim 24
	Regarding claim 24, this claim is rejected for the same reasons as described above regarding claim 4.

Claim 25
	Regarding claim 25, this claim is rejected for the same reasons as described above regarding claim 5.

Claim 26
	Regarding claim 26, this claim is rejected for the same reasons as described above regarding claim 6.

Claim 28
	Regarding claim 28, this claim is rejected for the same reasons as described above regarding claim 8.

Claim 29
	Regarding claim 29, this claim is rejected for the same reasons as described above regarding claim 9.

Claim 30
	Regarding claim 30, this claim is rejected for the same reasons as described above regarding claim 10.


Response to Arguments
13.	Applicant’s arguments filed April 7, 2022 have been fully considered. 

Claim Objections
14.	Claims 2, 12, and 22 were objected to in the non-final rejection dated January 7, 2022. These objections have been withdrawn in response to the applicant’s amendments.

Arguments Regarding 35 U.S.C. 101
15.	Applicant’s arguments (Amendment, Page 10) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, the applicant does not provide detailed arguments regarding why the claim amendments are sufficient to overcome the pending 101 rejection. Rather, the applicant simply states that the amended claims “are believed to be in condition for allowance.”
Additionally, on Page 10 of their remarks, the applicant argues, “Notably, Applicant respectfully submits that "non-transitory" does not impose any temporal limitation on claims 8-14; that is, the term "non-transitory" does not mean that there is a minimal amount of time that a signal must be stored on the computer-readable storage medium to satisfy claim 8.” However, claims 8-10 do not reference the term “non-transitory.” Therefore, this argument is unclear.
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Arguments Regarding 35 U.S.C. 102/103
16.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments. 


Citation of Pertinent Prior Art
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inukonda (U.S. Pre-Grant Publication No. 20150193123): Describes a mapping process which associates more than one portion of text-based user interface with a particular portion of intermediate user interface. For example, the text-based user interface may contain a field "Full Name" which is parsed, split, and mapped to both "First Name" and "Last Name" in the intermediate interface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696       

/EDWARD CHANG/Primary Examiner, Art Unit 3696